Citation Nr: 0023508	
Decision Date: 09/05/00    Archive Date: 09/08/00

DOCKET NO.  94-46 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left elbow injury.  

2.  Entitlement to a compensable rating for residuals of a 
right wrist fracture.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In July 1994, the RO 
granted a 10 percent rating for residuals of a left elbow 
dislocation but denied a compensable evaluation for residuals 
of a right wrist fracture.  


FINDINGS OF FACT

1.  The service-connected residuals of a left elbow injury 
are manifested by pain and a full range of motion.  

2.  The service-connected residuals of a right wrist fracture 
are asymptomatic.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability 
evaluation in excess of 10 percent for residuals of a left 
elbow injury have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5010-5209 (1999).  

2.  The criteria for the assignment of a compensable 
disability evaluation for residuals of a right wrist fracture 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5215 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In January 1970, the RO granted service connection for 
residuals of a right wrist fracture.  It was noted at that 
time that the veteran had fractured his right wrist in June 
of 1968 and refractured his right wrist in February 1969 with 
incomplete healing.  The RO further found that by April of 
1969, the fracture was considered healed and the separation 
examination showed all systems were clinically normal.  A 
non-compensable evaluation was assigned.  

In February 1974, the RO granted service connection for 
residuals of a dislocation of the left elbow and assigned a 
non-compensable evaluation for the disability.  The RO noted 
the veteran injured his left arm in a parachute jump in 
October 1967 which an x-ray revealed to be a dislocated 
elbow.  The veteran was treated with traction and casting and 
no residuals of the disability were noted to be shown at 
discharge.  

Private clinical records from Ziad A. Tamimi, M.D., reveal 
that in January 1990, the veteran sought treatment after he 
fell and sustained a contusion to his left elbow.  It was 
noted there was no clinical evidence of a fracture.  

The veteran filed his claim of entitlement to increased 
ratings in April 1994.  

VA outpatient treatment records have been associated with the 
claims file.  In August 1993, it was noted the veteran had a 
history of a left elbow dislocation.  The impression was 
chronic degenerative joint disease of the left elbow.  In 
April 1994, the veteran reported he had chronic pain in his 
left elbow as well as swelling and stiffness.  He indicated 
he had had the pain since he fractured his elbow in 1968.  
Physical examination revealed the left elbow had a valgus 
deformity, bony prominence and few crepitations.  Strength 
was 5/5 throughout.  The ulnar, medial and radial nerves were 
intact.  X-rays revealed osteophytes and slight joint space 
narrowing at the radial head.  The assessment was 
degenerative joint disease of the left elbow secondary to 
injury with pain, swelling and stiffness but good range of 
motion.  A separate clinical record also dated in April 1994 
reveals the veteran was complaining of chronic left elbow 
pain.  Physical examination revealed crepitation but 
otherwise there was full range of motion.  The assessment was 
degenerative joint disease and bony fragments of the left 
elbow.  In May 1994, the veteran reported that he developed 
pain in his left elbow while pushing a lawn mower and 
thereafter felt tingling in his fingers.  The arm hurt when 
it was straightened.  Physical examination resulted in 
complaints of pain on rotation of the left elbow.  There was 
also decreased sensitivity to light touch on the thumb, mid-
finger, ring and small fingers of the left hand.  X-rays 
revealed an old chip fracture and medial and lateral 
epicondylitis.  In June 1994, the veteran reported that the 
pain in his left elbow had increased.  He also requested a 
brace for his right hand.  The assessment was spur on the 
left elbow with increased symptoms.  In August 1994, the 
veteran indicated that he had pain in various parts of his 
elbow with pressure on certain movements.  Physical 
examination revealed 10 degrees of limitation of extension of 
the elbow and tenderness in multiple areas.  X-rays revealed 
multiple loose bodies in the soft tissue surrounding the 
joint and probably within the joint as well.  The impression 
was residual dislocation of the left elbow with multiple 
loose bodies.  

A VA bone examination was conducted in May 1995.  The veteran 
reported he fractured and dislocated his elbow in 1968.  He 
also reported he fractured his right wrist and still 
experienced pain on movement of the thumb of his right hand.  
Physical examination of the left elbow revealed no external 
deformity and a full range of motion.  Physical examination 
of the right wrist revealed a full range of motion of the 
wrist and all digits of the right hand without external 
deformity.  An X-rays of the left elbow showed ossification 
in the elbow and no change from prior examinations.  X-rays 
of the right wrist revealed an apparent old fracture of the 
ulnar styloid with the remainder of the wrist appearing 
normal.  The diagnosis was history of old fracture and 
dislocation of the left elbow as well as fracture of the 
right wrist at the first digit of the carpometacarpal 
junction.  

Additional VA outpatient treatment records show that in 
October 1995, the veteran was prescribed a neoprene elbow 
sleeve as a result of left elbow arthritis.  A separate 
clinical record dated in October 1995 reveals the range of 
motion of the left elbow was from 120 to 0 degrees flexion to 
extension and 90 degrees of supination and pronation.  
Degenerative joint disease of the left elbow was noted.  In 
November 1995, he again complained of chronic left elbow 
pain.  Physical examination revealed a full range of motion 
and non-tender epicondyles.  The impression was chronic elbow 
pain.  In May 1996, it was reported the veteran had a history 
of left elbow pain and right wrist pain.  Physical 
examination revealed the right wrist was slightly tender to 
palpation.  In June 1996, the veteran reported he strained 
his left elbow lifting something resulting in pain radiating 
up his arm and down his forearm.  He also reported 
experiencing numbness in the fingers of the left hand.  The 
pain was noted to be worse with any type of movement.  
Physical examination revealed no swelling or erythema.  There 
was tenderness with palpation over the ulnar head and break 
away weakness in all muscle groups of the left arm.  A full 
range of motion was present and the veteran was 
neurovascularly intact.  The pertinent impression was chronic 
left elbow pain.  In July 1996, the veteran reported his main 
concern was chronic pain in the left arm status post injury 
in Vietnam.  He was requesting Codeine or other pain 
medication for his elbow.  In August 1996, the veteran left a 
message reporting he had left elbow pain.  In September 1996, 
the examiner noted continued left elbow pain which was 
improved on Ibuprofen and occasional Codeine.  In December 
1996, chronic left elbow pain was noted.  The elbow pain 
reportedly was exacerbated by recent lifting of heavy 
objects.  The assessment was left elbow pain.  

A VA joints examination was conducted in February 1997.  The 
VA physician certified review of he claims folder in 
connection with the examination.  The physician also noted 
that the veteran was right handed.  The veteran was wearing a 
brace on his left elbow and he indicated that the lateral 
epicondyle was the site of his pain.  Physical examination of 
the left elbow and right wrist was externally normal.  X-rays 
of the elbow revealed moderate ossification of the medial and 
lateral epicondyles and suggested that the findings were 
either due to old trauma or overuse.  X-rays of the right 
wrist revealed an old ulnar styloid fracture.  Physical 
examination of the left elbow revealed a full range of motion 
and normal supination and pronation.  Examination of the 
right wrist revealed a full range of motion with no 
limitation of motion of the digits.  The left elbow diagnosis 
was history of injury to left elbow with ossification of soft 
tissues at the medial and lateral epicondyle which would 
explain pain at those sites as epicondylitis with a full 
range of motion.  The right wrist diagnosis was claimed 
history of navicular fracture with a confirmed history of 
styloid fracture of the right wrist and a full range of 
motion.  

A VA clinical record dated in March 1997 revealed the veteran 
complained of continued left elbow pain.  In October 1997, he 
requested a referral to the orthopedic clinic due to left 
elbow pain.  He had an elbow brace which was noted to help a 
bit.  In December 1997, the veteran was seen by the 
orthopedist.  Physical examination revealed a range of motion 
from 0 to 135 degrees.  Pronation and supination could be 
accomplished to 85 degrees.  The medial and lateral 
epicondyle were non-tender.  There was no effusion present.  
X-rays revealed calcification of the medial and lateral 
epicondyle.  The assessment was arthralgia of an unclear 
etiology.  There was no evidence of degenerative joint 
disease.  

A VA orthopedic examination was conducted in March 1998.  The 
physician certified review of he claims folder in connection 
with the examination.  The veteran complained of continuing 
problems with activity-related pain in his right wrist and 
left elbow.  He alleged that the left elbow and right wrist 
interfered significantly with his employment in that he lost 
a lot of time at work.  When the canning facility where the 
veteran worked was moved from Oakland, he was informed that 
his services would no longer be required.  The arm 
circumference 7 centimeters above the crease was 32 inches on 
the right and 30 inches on the left.  The forearm 
circumference 12 centimeters above the crease was 26 inches, 
bilaterally.  Grip strength using a Jaymar dynamometer was 
100 pounds on the right and 50 pounds on the left.  
Extension/flexion, pronation and supination of the upper 
extremities was within normal limits, bilaterally.  

The physician noted that the left elbow joint appeared 
entirely normal.  He also noted that the history supplied by 
the veteran suggested he probably sustained an acute anterior 
dislocation.  X-rays were noted to reveal some calcification 
in both the median and lateral ligaments which would be 
consistent with the residuals of a dislocation.  There was a 
full range of motion of the left elbow in extension, flexion, 
pronation and supination.  The examiner noted that there was 
no significant detectable atrophy of the upper or lower arm, 
however, based on X-ray findings and the history given by the 
veteran, it would be reasonable to assume the veteran would 
experience stress-type of pain related to his left elbow.  
The diagnosis was status post anterior dislocation of the 
left elbow with changes related to the median and lateral 
ligaments.  

With regard to the right wrist, the physician found that the 
wrist joint was entirely normal in appearance without 
evidence of synovitis or any evidence of crepitus on range of 
motion testing.  The range of motion of the right wrist was 
complete and identical to the range of motion of the 
uninjured left wrist.  There was no evidence of muscle 
atrophy related to the forearm.  The veteran could grip so 
that the fingertips touched the distal palmar crease.  The 
physician opined that based on the complaints expressed by 
the veteran, it was entirely possible that the veteran did 
have a fracture of the navicular which had gone on to 
satisfactory union.  There might have been an incidental 
associated fracture of the distal ulnar styloid which was 
apparent on X-rays obtained in 1997.  The diagnosis was 
probable status post fracture of the right navicular with 
satisfactory healing and incidental fracture of the ulnar 
styloid.  

The physician opined that the left elbow appeared to be a 
stress sensitive joint.  He further opined that he would 
expect the veteran to experience symptomatic complaints with 
activities which involved excessive elbow use.  The physician 
found the condition to be permanent and stationary.  The left 
elbow would be limited in that overuse would result in stress 
complaints and there should be limits in the amount and 
duration of activity required regarding use of the left upper 
extremity.  It was the physician's opinion that the veteran's 
primary source of impairment would be his left elbow.  The 
examiner found the right wrist injury had healed 
satisfactorily.  He did not attribute any functional loss to 
the disability.  

A VA clinical record dated in October 1998 included a 
complaint of chronic intermittent pain in the left elbow.  

A VA joints examination was conducted in March 1999.  The 
veteran reported that he was unemployed since 1977 due to 
problems with his back and upper extremities.  He reported he 
had worked as a maintenance man prior to 1977 but had to stop 
due to problems with his upper extremities.  The veteran 
stated that he was having difficulties with left elbow pain.  
He indicated that he did not have any swelling of his elbow.  
He did not know how strong the elbow was.  The veteran stated 
that he was able to dress and undress.  The veteran stated 
that he had not received medical treatment for his right 
wrist following his initial in-service treatment.  He stated 
that his wrist was doing well and he had no specific 
complaint.  

Physical examination of the elbows revealed the appearance of 
slight fullness in the left elbow when compared with the 
right.  There was no particular tenderness to palpation about 
either elbow, particularly over the epicondyle and the area 
just proximal and distal to them.  There was no tenderness to 
palpation over the acromion process.  The Tinel's sign was 
negative.  Both elbows were stable.  Flexion was from 0 to 
145 degrees, bilaterally.  Supination and pronation were 90 
degrees, bilaterally.  The examiner noted there was a full 
range of motion and no atrophy of the left upper extremity.  
No tenderness, enlargement or swelling of the left elbow was 
noted.  There was no evidence of tendinitis or an 
epicondylitis.  

Physical examination of the wrists revealed they were 
essentially within normal limits.  There was no particular 
tenderness to palpation about either wrist.  There was a full 
range of motion of both wrists with 80 degrees of 
dorsiflexion, 75 degrees of palmar flexion, 45 degrees of 
ulnar deviation and 10 degrees of radial deviation, 
bilaterally.  Tinel's sign and Finklestein's test were 
negative.  The compression test over the carpal tunnel was 
negative.  The veteran was able to make a fist, bilaterally, 
without difficulty.  He could bring his finger tips to his 
distal palmar crease without difficulty.  The intrinsic 
musculature was intact.  There was 5 out of 5 strength in 
abduction and adduction of the fingers.  The deep tendon 
reflexes were 1+ and equal, bilaterally, about both the 
biceps and triceps tendon reflexes.  The forearms measured 11 
1/2 inches on the right and 11 1/4 inches on the left.  Grip 
strength using the Jay-Moore dynameter on three successive 
tries was measured as 94, 90 and 82 pounds on the right and 
55, 50 and 53 pounds on the left.  X-rays revealed the left 
elbow to be well aligned and there was no significant 
degenerative osteoarthritic changes of the elbow joint 
itself.  An old ossicle just distal to the medial and lateral 
epicondyles was noted.  X-rays of the right wrist revealed 
the wrist was well aligned.  There was what appeared to be an 
old fracture with non-union of the tip of the ulnar styloid.  
There was also evidence the veteran may have had a navicular 
fracture but no fracture was seen at the time of the X-ray.  

The physician noted that the veteran's history of the in-
service injuries and the history of treatment received at 
that time was different than the histories contained in the 
service medical records.  The physician noted a review of the 
claims files revealed the veteran had been seen periodically 
at the VA orthopedic clinic for his problems where some 
heterotopic bone was observed via X-rays but no obvious 
reason for the pain was forthcoming and conservative 
treatment was recommended.  The diagnoses were status post 
dislocation of the left elbow with residual pain and status 
post fracture of the right navicular which was healed and 
currently asymptomatic.  

X-rays of the left elbow revealed some extra or heterotopic 
bone; however, the physician noted that heterotopic bone is 
not usually painful.  The physician stated that it causes 
decreased range of motion, but the veteran had a full range 
of motion on both sides.  The physician summarized that the 
veteran had a dislocation of his left elbow which was reduced 
immediately.  The physician stated that the veteran has some 
heterotopic bone, but no physical findings except pain of an 
undetermined etiology.  The physician noted that based on the 
veteran's subjective complaints, he estimated the veteran 
would have difficulty lifting more than 10-20 pounds or 
frequently bending or extending his elbow.  The physician 
further noted that the veteran did not have any specific 
complaints regarding his right wrist and opined that the 
right wrist was not a significant problem for the veteran at 
the time of the examination and the wrist did not warrant any 
restrictions.  

An addendum to the March 1999 VA examination was promulgated 
by the same physician in April 1999.  The physician noted the 
veteran had a full range of motion of both elbows as well as 
5 out of 5 strength in both extension and flexion of both 
elbows.  There was no tenderness, swelling or effusion of 
either elbow.  There was no clinical evidence of any form of 
tendinitis or epicondylitis.  X-rays revealed some 
heterotopic bone, which was not usually painful, but did 
cause some decrease in motion.  The physician found that the 
veteran had a full range of motion but he complained of pain.  
The physician stated that his prior opinion that the veteran 
would have difficulty lifting more than 10 or 20 pounds or 
frequently bending or extending his elbow was based entirely 
on the veteran's subjective complaints.  The physician 
commented that the veteran was obviously able to attend to 
his personal needs without assistance.  The physician further 
opined the veteran would not have difficulty working in a 
situation where he had to type or use a computer, and that 
the veteran could lift up to 50 pounds several times a day.  
With regard to the right wrist, the physician found the 
veteran had a navicular fracture which had gone on to heal.  
Physical examination at the time of the examination was 
within normal limits.  X-rays revealed changes compatible 
with a healed fracture of the navicular.  The examiner noted 
the veteran did not have any subjective complaints regarding 
his right wrist.  The examiner opined that the veteran would 
not have any restrictions concerning the use of the right 
wrist.  

The transcript of a June 1999 local RO hearing is of record.  
The veteran testified that he was prescribed a brace for his 
left elbow which had been replaced six times.  He also had a 
cortisone shot in the elbow.  He took Codeine for pain in his 
elbow.  He reported he had cracking or popping in the elbow 
as well as problems resting.  He indicated the elbow remained 
swollen.  He testified he was in daily pain from his elbow 
which he opined was a 7 out of 10 in intensity.  On his worst 
day, he stated the pain was more than a 10.  He indicated 
that he dropped things due to the elbow disability.  He 
reported his hand was numb in the morning.  He testified he 
lost work due to problems with both his arms and swelling in 
his hands.  He indicated he had cracking and popping in his 
right wrist as well as difficulty holding on to things.  

In January 1999, the veteran sought treatment due to 
increased left elbow pain.  He reported the pain was similar 
in location and character to previous pain.  Physical 
examination revealed left olecranon pain and medial 
epicondylar pain, a normal range of motion and normal motor 
strength in the left arm and forearm.  There was also normal 
sensation to light touch in the hand and arm with no effusion 
present.  The assessment was chronic left elbow pain of an 
unclear etiology and questionable degenerative joint disease.  
In March 1999, the veteran complained of chronic left elbow 
pain which had only been improved transiently by a recent 
injection.  


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (1999).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (1999).

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to the affected joints.  The intent of the 
rating schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (1999).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Review of the medical evidence shows that the veteran is 
right-handed and this is not disputed.  Under the laws 
administered by VA, a distinction is made between major 
(dominant) and minor musculoskeletal groups for rating 
purposes.  Only one hand is to be considered major.  38 
C.F.R. § 4.69 (1999).  

The residuals of a left elbow injury are currently evaluated 
as 10 percent disabling under Diagnostic Code 5010-5209.  

Pursuant to Diagnostic Code 5010, arthritis, due to trauma, 
substantiated by X-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003, which provides that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Diagnostic Code 5003 further provides that when 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion. 

A 20 percent evaluation is warranted for a joint fracture of 
either upper extremity when there is marked cubitus varus or 
cubitus valgus deformity or when there is an un-united 
fracture of the head of the radius.  A flail elbow joint 
warrants a 50 percent evaluation when the minor upper 
extremity is involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5209 (1999).

Diagnostic Code 5213 evaluates a veteran's forearm for loss 
of supination and pronation.  When the hand is fixed in 
supination or hyperpronation, a 30 percent disability rating 
is warranted.  When the hand is fixed in full pronation or 
near the middle of the arc or moderate pronation, a 20 
percent evaluation is warranted.  When pronation is limited 
to motion lost beyond the middle of the arc or beyond 
the last quater of arc and the hand does not approach full 
pronation, a 20 percent disability evaluation is warranted.  
Limitation of supination to 30 degrees or less warrants a 10 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5213.

The schedule provides disability ratings from zero percent to 
50 percent for limitation of flexion or extension of the 
elbow of the major or minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206, 5207.  It also provides disability 
ratings from 30 percent to 60 percent for ankylosis of the 
elbow of the major or minor extremity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5205.    

Under Diagnostic Code 5206 when flexion is limited to 110 
degrees, a zero percent evaluation is warranted for the minor 
arm.  When flexion is limited to 100 degrees, a 10 percent 
evaluation is warranted for the minor arm.  When flexion is 
limited to 90 degrees, a 20 percent evaluation is warranted 
for the minor arm.  Flexion limited to 55 degrees warrants a 
30 percent disability evaluation for the minor arm.  Finally, 
when flexion is limited to 45 degrees, a 40 evaluation is 
warranted for the minor arm.  38 C.F.R. § 4.71a, Diagnostic 
Code 5206 (1999).

When extension of the arm is limited to 45 degrees, a 10 
percent evaluation is warranted for the minor arm.  When 
extension of the arm is limited to 75 degrees, a 20 percent 
disability evaluation is warranted for the minor arm.  When 
extension of the forearm is limited to 100 degrees, a 30 
disability evaluation is warranted for the minor arm.  
Finally, when extension of the forearm is limited 110 
degrees, a 40 percent evaluation is warranted for the minor 
arm.  38 C.F.R. 38 C.F.R. § 4.71a, Diagnostic Code 5207.

For favorable ankylosis of an elbow, at an angle between 90 
and 70 degrees, a 30 percent rating is assigned for the minor 
arm.  When ankylosis is intermediate, at an angle of more 
than 90 degrees, or between 70 and 50 degrees, a 40 percent 
rating is assigned for the minor arm.  When there is 
unfavorable ankylosis of an elbow, at an angle of less than 
50 degrees, or with complete loss of supination or pronation, 
a maximum 50 percent rating is assigned for the minor arm.  
38 C.F.R. § 4.71a, Diagnostic Code 5205.

The average, normal range of motion of the forearm (elbow) is 
zero degrees extension, 145 degrees flexion, 80 degrees of 
pronation, and 85 degrees of supination.  38 C.F.R. § 4.71, 
Plate I (1999).

The residuals of a right wrist fracture are currently 
evaluated as noncompensable under Diagnostic Code 5215, which 
provides rating criteria for limitation of motion of the 
wrist.  When dorsiflexion of the major or minor extremity is 
less than 15 degrees, a 10 percent disability evaluation is 
warranted.  When palmar flexion of the major or minor 
extremity is limited in line with the forearm, a 10 percent 
disability evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215.

Another potentially applicable Diagnostic Code for evaluation 
of the right wrist disability is Diagnostic Code 5214.  Under 
Diagnostic Code 5214, a 50 percent rating is warranted for a 
disability of the major wrist which results in unfavorable 
ankylosis in any degree of palmar flexion or with ulnar or 
radial deviation.  A 40 percent rating is warranted if the 
ankylosis is in any other position except favorable.  A 30 
percent rating is warranted for a disability of the major 
wrist if there is favorable ankylosis in 20 to 30 degrees of 
dorsiflexion.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  




Analysis

The veteran's claims are well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  In general, an allegation of 
increased disability is sufficient to establish a well-
grounded claim for an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The claims folder contains all service medical records and VA 
outpatient records.  The veteran underwent VA compensation 
examinations and the reports are of record.  The evidence 
also includes a transcript of the veteran's personal hearing 
testimony.  The veteran has not stated that there has been a 
material change in his service-connected disability since the 
VA examination.  38 C.F.R. § 3.327 (1999).  The Board finds 
that the evidence of record adequately portrays the veteran's 
service-connected disabilities.  The veteran has not 
identified additional relevant evidence in support of his 
claim that has not been obtained.  The Board finds that 
all indicated development has been completed, and the VA has 
satisfied its duty to assist the veteran.  38 U.S.C.A. § 
5107(a).


I.  Residuals of a Left Elbow Injury

A rating in excess of 10 percent is not warranted upon 
application of the rating criteria included under Diagnostic 
Code 5209.  While a valgus deformity was noted on a VA 
clinical record dated in April 1994, subsequent clinical 
records and VA examinations failed to note the presence of 
any valgus deformity.  The most recent VA examination 
conducted in March 1999 referenced the fact that X-rays 
revealed the left elbow to be well aligned.  There is no 
evidence of record demonstrating the presence of a joint 
fracture with marked cubitus varus.  There also is no 
evidence showing an un-united fracture of the head of the 
radius.  




An increased rating is not warranted upon application of the 
rating criteria included under Diagnostic Codes 5206, 5207, 
5208 or 5213 based upon limitation of motion of the forearm.  
As noted at the time of the most recent VA examination, the 
veteran had a full range of motion of his elbow.  

An increased rating is not warranted under Diagnostic Code 
5205.  There is no clinical evidence of record demonstrating 
the veteran's left elbow was ankylosed, either favorably or 
unfavorably.  The range of motion of the left elbow was 
determined to be full in March 1999.

The Court, in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 
4.59.  The Board finds the 10 percent disability evaluation 
assigned for the left elbow already takes into account the 
veteran's complaints of pain.  Under Hicks v. Brown, 8 Vet. 
App. 417 (1995), the Court noted that Diagnostic Code 5003 
and 38 C.F.R. § 4.59 deem painful a motion of a major joint 
or group of minor joints caused by degenerative arthritis 
that is established by X-ray evidence to be limited motion 
even though a range of motion may be possible beyond the 
point when pain sets in.  Therefore, with x-ray evidence of 
degenerative changes and objective demonstration of painful, 
but not limited, motion of the affected joint, a 10 percent 
rating would be applied to the joint under Diagnostic Code 
5003.  In the case at issue, there is evidence of 
degenerative changes in the left elbow.  Additionally, while 
it was noted the veteran had a full range of motion of his 
left elbow, he also consistently reported pain in the elbow.  
The examiner who conducted the March 1998 VA orthopedic 
examination opined based on X-ray findings and on the history 
given by the veteran, that it would be reasonable to assume 
the veteran would experience some stress-type of pain related 
to his left elbow.  He did have, however, a full range of 
motion, and thus a rating in excess of 10 percent is not 
warranted.  




II.  Residuals of a Right Wrist Fracture

The Board finds that a compensable evaluation is not 
warranted for the residuals of the right wrist fracture upon 
application of any appropriate Diagnostic Codes.  The Board 
notes at the time of the most recent VA examination which was 
conducted in March 1999, the examiner found that the status 
post fracture of the right navicula was healed and 
asymptomatic at the time of the examination.  The examiner 
noted that at the time of the examination, the veteran had no 
specific complaints regarding the disability.  In April 1999, 
the examiner who conducted the March 1999 VA examination 
promulgated an addendum to his examination report.  The 
examiner noted that at that time that the veteran did not 
have any subjective complaints and he could find no objective 
evidence of any disability attributable to the service-
connected residuals of the right wrist fracture.  The VA 
clinical records were silent as to any disability 
attributable to the right wrist disability.  There was no 
evidence of limitation of motion of the right wrist nor was 
there any evidence of the presence of ankylosis of the right 
wrist.  A compensable evaluation is not warranted upon 
application of 38 C.F.R. § 4.40 and 4.45 and the holdings in 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  There is no 
objective evidence of record demonstrating the veteran 
experiences functional loss as a result of pain on use or 
during flares.  As noted above, the right wrist disability 
was noted to be asymptomatic.  Based on the above findings, 
there is no evidence of record which would allow for a 
compensable evaluation to be assigned for the residuals of 
the right wrist fracture.  

The Board does not find that consideration of extraschedular 
ratings under the provisions of 38 C.F.R. § 3.321(b)(1) 
(1999) are in order.  The evidence in this case fails to show 
that the veteran's left elbow and right wrist disabilities, 
in and of themselves, now cause or have in the past caused 
marked interference with his employment, or that such has in 
the past or now requires frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.  In March 1998, the veteran alleged that his 
left elbow and right wrist disabilities interfered with his 
employment at a canning facility.  However, it was further 
reported at that time that when the canning facility moved, 
the veteran was informed his services would no longer be 
required.  This evidence tends to show the veteran was not 
employed at the canning company due to a move by the company 
as opposed to problems with his service-connected 
disabilities.  He was employed up until the time of the move.  
At the time of the March 1999 VA joints examination, the 
veteran indicated that that he was last employed in 1977 but 
had problems with his back and upper extremities.  The Board 
interprets this evidence as demonstrating the veteran had 
problems with his service-connected upper extremity 
disabilities as well as with nonservice-connected back 
problems.  The examiner who conducted the most recent VA 
examination opined the veteran could be employed in a 
situation which required typing or use of a computer.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
increased evaluations.  


ORDER

A rating in excess of 10 percent for a chronic left elbow 
disability is denied.  

A compensable rating for residuals of a right wrist fracture 
is denied.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals



 

